Title: Enclosure: Certificate for Richard Richardson, 1 June 1801
From: Jefferson, Thomas
To: Richardson, Richard


                  I Thomas Jefferson do hereby certify that Richard Richardson to whom this paper is delivered is a native citizen of the state of Virginia, was brought up a bricklayer, that he came into my service as such in the year 1796. being then as I supposed about 21. or 22. years of age; and worked for me at my house in Virginia as a bricklayer every season from that to the close of the season of the year 1800. that in the autumn of 1797. he went by my advice to Philadelphia to learn the business of stonecutting and plaistering, and returned from thence again to work for me some time in the summer of 1798. [I have seen an] advertisement in the Virginia paper entitled the Examiner, published by Meriwether Jones at Richmond, notifying the death of a person of the name of Joseph Richardson in Jamaica, & that he had left his estate to the above named Richard Richardson who is therein designated by [such circumstances] as apply with great exactness to him, & to no other person. I further certify that the said Richard Richardson is a person of sobriety, industry, honesty & good demeanor, and as such I recommend to all [such persons that he be] permitted to pass freely and without molestation whereso[ever] he may have occasion to go to recover & recieve the estate so fallen [to] him, and to transact his lawful affairs wheresoever they may call him. Given under my hand and seal at the seat of government of the United States of America at Washington this first day of June 1801.
                  
                     
                        Th: Jefferson
                     
                  
               